UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-1337



IFTEKHAR UDDIN AHMED,

                                                            Petitioner,

            versus


JOHN ASHCROFT, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-556-654)


Submtted:    September 22, 2003             Decided:   October 22, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Salim Sheikh, New York, New York, for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
John L. Davis, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Iftekhar Uddin Ahmed, a native and citizen of Bangladesh,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying relief on his motion to reopen removal

proceedings following the issuance of a removal order in absentia.

We have reviewed the record and the Board’s order and find no abuse

of discretion in the Board’s denial of relief.       See Stewart v. INS,

181 F.3d 587, 595 (4th Cir. 1999); Sharma v. INS, 89 F.3d 545, 546-

48 (9th Cir. 1996); 8 U.S.C. § 1229a(e)(1) (2000).

       We accordingly deny the petition for review. We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          PETITION DENIED




                                     2